Citation Nr: 1310605	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for a bladder disorder, to include as secondary to multiple sclerosis.

3.  Entitlement to service connection for a bowel disorder, to include as secondary to multiple sclerosis.

4.  Entitlement to service connection for loss of use of the lower extremities, to include as secondary to multiple sclerosis.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to multiple sclerosis.

6.  Entitlement to special monthly compensation, based on a need for the regular aid and attendance of another person, or being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claim of entitlement to service connection for multiple sclerosis.

2.  Evidence associated with the claims file since the September 2006 rating decision was not of record at the time of the September 2006 rating decision and relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for multiple sclerosis.

3.  The more probative and persuasive evidence demonstrates that the Veteran's multiple sclerosis symptoms were manifested to a compensable degree prior to February 20, 1977.

4.  The more probative and persuasive evidence demonstrates that the Veteran experiences bladder impairment as secondary to his multiple sclerosis.  

5.  The more probative and persuasive evidence demonstrates that the Veteran experiences bowel impairment as secondary to his multiple sclerosis.  

6.  The more probative and persuasive evidence demonstrates that the Veteran experiences leg impairment as secondary to his multiple sclerosis.  

7.  The more probative and persuasive evidence demonstrates that the Veteran experiences a mood disorder as secondary to his multiple sclerosis.  

8.  The more probative and persuasive evidence demonstrates that the Veteran is in need of the regular aid and attendance of another person due to a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for multiple sclerosis since the September 2006 final denial is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

2.  Multiple sclerosis is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.124a, Diagnostic Code 8018 (2012).

3.  A bladder disorder is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  A bowel disorder is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  Loss of use of the lower extremities is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

6.  A mood disorder is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

7.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.352 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating any of the issues on appeal as the Board is taking action favorable to the Veteran by granting service connection for multiple sclerosis, a bowel disorder, a bladder disorder, a leg disorder, and a psychiatric disorder, and entitlement to special monthly compensation.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

New and Material Multiple Sclerosis

An unappealed rating decision in September 2006 denied the Veteran's claim of entitlement to service connection for multiple sclerosis, in part on the basis that the medical evidence of record failed to show compensable manifestations of multiple sclerosis within one year of discharge.  The relevant evidence of record at the time of the September 2006 rating decision consisted of the Veteran's service treatment records and VA medical records dated from July 1970 to May 2006.
 
The Veteran did not perfect an appeal as to the September 2006 rating decision.  Therefore, the September 2006 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2012).

Although the RO determined in January 2011 that new and material evidence was presented to reopen the claim of entitlement to service connection for multiple sclerosis, this decision is not binding on the Board.  The Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

In January 2010, a claim to reopen the issue of entitlement to service connection for multiple sclerosis was received.  Evidence of record received since the September 2006 rating decision includes a January 2010 letter from a private physician and multiple lay statements from family and friends of the Veteran.  This evidence is "new" in that it was not of record at the time of the September 2006 decision.  In addition, the January 2010 letter from a private physician stated that the Veteran's multiple sclerosis symptoms most probably began while on active duty in the 1960s and within seven years after discharge from active service.  The lay statements also report that the various writers witnessed the Veteran experiencing symptoms in the 1970s which were subsequently attributed to his multiple sclerosis.  That evidence is presumed credible for the purposes of determining whether the claim should be reopened.  Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the new evidence includes evidence that the Veteran experienced multiple sclerosis symptoms in active service and within the seven year presumptive period following separation from active service.  

The claim was previously denied, in part, because the evidence failed to show compensable manifestations of multiple sclerosis within the presumptive period after separation from active service.  Therefore, the new evidence includes competent and credible evidence which relates to an unestablished fact necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As such, the new evidence is material and the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).

Service Connection Multiple Sclerosis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  For multiple sclerosis, service connection may be granted if the disease becomes manifest to a compensable degree within seven years following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records are negative for any diagnosis of multiple sclerosis.

After separation from service, an October 1990 private medical report stated that the Veteran was referred for neurologic assessment.  The Veteran reported experiencing imbalance and falling for the previous two to three years.  He reported that he was in reasonably good health until three years before, when he noted a clicking sensation in his ears.  The Veteran reported that approximately two years before he noticed imbalance and a tendency to fall, with other symptoms reported more recently.  Following a further review of the Veteran's reported history and a physical examination, the examiner stated that the Veteran's condition was consistent with probable demyelinating disease.  The medical evidence of record shows that multiple sclerosis has been consistently diagnosed since October 1990.

A November 1990 private medical report stated that the Veteran had been referred for neurological examination.  The Veteran reported experiencing imbalance and falling episodes for the previous two to three years.  He reported being in good health until approximately three years before, when he noted a clicking sensation in the ears.  The Veteran reported that approximately two years before he noticed imbalance and a tendency to fall, with other symptoms reported more recently.  Following a further review of the Veteran's reported history and a physical examination, the examiner stated that it was agreed that the Veteran's condition was consistent with a demyelinating disorder, probably multiple sclerosis.

A May 2006 VA Agent Orange examination report stated that the Veteran's multiple sclerosis was first diagnosed approximately 20 years earlier.  After physical examination, the relevant diagnosis was multiple sclerosis with multiple system complications since 1985.

A May 2006 VA neurology report stated that the Veteran was diagnosed with multiple sclerosis in approximately 1983, but that "his symptoms date back to the 1970s when he noticed that he could no longer throw a ball or other object with any accuracy."

A November 2006 private medical report stated that the Veteran's primary diagnosis was multiple sclerosis which had started in the early 1970s and had been progressive since.

A September 2008 VA mental health report stated that the Veteran was diagnosed with multiple sclerosis in 1987 and had symptoms as far back as 1983.

In a January 2010 statement, the Veteran reported experiencing multiple sclerosis symptoms in the 1970s, which included left eye visual impairment, hearing problems, left arm and thumb numbness, heat intolerance, and bladder impairment.  He also reported experiencing an episode where he suddenly lost sight in his left eye while driving in 1973.

In a January 2010 letter, the private physician who wrote the October 1990 private medical report stated that the Veteran's medical records had been reviewed.  The examiner stated that "it is most probable in my opinion that the on-set of his ill[ness] began within seven years after discharge from the armed forces. . . His doctors in Columbia suspect that his symptoms began in the 1970s on the basis of a history of lost throwing capacity due to incoordination."  The examiner stated that, at the time of the diagnosis in 1990, the Veteran's multiple sclerosis would have been rated a 4.5, on a scale from 1 to 10, by the extended disability status scale which is used to assess multiple sclerosis disability.  The examiner then stated that, for multiple sclerosis:

[T]he initial symptoms of incoordination, imbalance, ataxia and frequent falling are insidious and underestimated in the beginning years, and this course together with the description of lost coordination as early as the 1970s make it most probable that the disease began while he was on active military duty in the late 1960s.

Multiple August 2010 statements from the Veteran's friends and family reported that they had observed the Veteran experiencing multiple symptoms in the 1970s which were later determined to be early symptoms of multiple sclerosis.  The symptoms included leg pain, leg numbness, speech impairment, bladder impairment, difficulty walking, falling, loss of consciousness, and an incident when he lost the sight in his left eye in 1974.

In summary, the more probative and persuasive evidence shows that the Veteran's currently diagnosed multiple sclerosis is presumed to have been incurred in active service.  For VA purposes, multiple sclerosis will be presumed to have been incurred in active service if it became manifest to a compensable degree within seven years following separation from service.  38 C.F.R. § 3.307.  In this case, the Veteran was separated from active service on February 20, 1970.  Accordingly, service connection for multiple sclerosis is warranted on a presumptive basis if it became manifest to a compensable degree before February 20, 1977.

The medical evidence of record clearly demonstrates that multiple sclerosis has been consistently diagnosed since 1990.  While there is no medical evidence of any treatment for multiple sclerosis, or symptoms later associated with multiple sclerosis, prior to 1990, the Veteran has reported that medical records from before that date were destroyed due to their age.  The Board finds these statements credible.  Specifically, the January 2010 letter from a private physician stated that, at the time of the diagnosis in 1990, the Veteran's multiple sclerosis would have been rated a 4.5, on a scale from 1 to 10.  Such a level of severity is entirely consistent with a disorder which had existed long before the initial diagnosis.

In addition, there are multiple lay statements of record which report that the Veteran was witnessed experiencing various symptoms, later associated with multiple sclerosis, in the 1970s, to include a specific incident dated during the seven year presumptive period.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the lay statements all comment on symptoms which are observable by the Veteran himself or people accompanying him.  Accordingly, the lay statements are competent to demonstrate that the Veteran experienced those symptoms in the 1970s, including during the presumptive period.  In addition, the Board finds these statements to be credible, as they repeatedly discuss the same symptoms, particularly the same incident with the Veteran's vision, and are consistent with the medical opinion provided by the January 2010 letter from a private physician.

Finally, the Board notes that there is only one medical opinion of record which comments on when the Veteran's multiple sclerosis symptoms began.  That opinion is the January 2010 letter from a private physician.  The letter stated that it was probable that the on-set of the Veteran's multiple sclerosis was during active duty in the late 1960s and within seven years of discharge from active service.  The Board finds that this opinion warrants high probative weight, as it was made by the same physician who gave the original diagnosis of multiple sclerosis in October 1990.

There are no contemporaneous medical records which would allow the Board to assess the severity of the Veteran's multiple sclerosis symptoms during the presumptive period.  However, the Board notes that the minimum rating for multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, Diagnostic Code 8018.  Thus, any symptom of multiple sclerosis warrants a compensable rating.  As such, the more probative and persuasive evidence demonstrates that the Veteran's multiple sclerosis symptoms were manifested to a compensable degree prior to February 20, 1977.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's multiple sclerosis is presumed to be related to active service.  Therefore, service connection for multiple sclerosis is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bladder, Bowel, Leg, and Psychiatric Disorders

The medical evidence of record overwhelmingly demonstrates that the Veteran experiences numerous impairments secondary to his multiple sclerosis.  The medical evidence demonstrates that the Veteran has been wheelchair-bound for more than 10 years, with numerous neurological deficiencies including impairment of bladder and bowel control.  Indeed, a December 2012 VA medical report described the Veteran's multiple sclerosis as severe, and reported that he had a life expectancy of six months.  The medical evidence of record also clearly demonstrates that the Veteran has a diagnosis of a mood disorder which is caused by his multiple sclerosis.  There is no evidence of record which demonstrates that any of the Veteran's bladder, bowel, leg, or psychiatric symptoms are not related to his multiple sclerosis.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bladder, bowel, leg, and mood disorders are related to a service-connected disability.  Therefore, service connection for bladder, bowel, leg, and mood orders is warranted.  38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. 49.

Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  With respect to aid and attendance, compensation at that rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

As a result of the above decision, the Veteran will be granted service-connection for multiple sclerosis, a bladder disorder, a bowel disorder, loss of use of the lower extremities, and a mood disorder.

The Board finds that the Veteran is entitled to special monthly compensation benefits based on the need for aid and attendance of another person.  The medical evidence of record clearly demonstrates that the Veteran has loss of use of both feet, in addition to one hand and one foot.  He has been confined to a wheelchair for more than 10 years and was recommended for hospice care in December 2012.  In addition, VA concluded that the Veteran required the aid and attendance of another person when it granted entitlement to special monthly pension based on the Veteran's need for aid and attendance in July 2006.

There is no evidence of record that contradicts these findings.  Thus, the more probative and persuasive evidence demonstrates that the Veteran has an actual requirement of personal assistance from others.  In addition, the evidence of record clearly demonstrates that this requirement of assistance is caused by the Veteran's multiple sclerosis, for which the Board has found service connection is warranted.  Therefore, the more probative and persuasive evidence demonstrates that the Veteran has a factual need for aid and attendance for VA purposes.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that the Veteran is in need of the regular aid and attendance of another person due to a service-connected disability.  Gilbert, 1 Vet. App. 49.  As such, special monthly compensation based on regular need for aid and attendance of another person is warranted.


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a prostate disability is reopened.

Service connection for multiple sclerosis is granted.

Service connection for a bladder disorder is granted.

Service connection for a bowel disorder is granted.

Service connection for loss of use of the lower extremities is granted.

Service connection for a mood disorder is granted.

Special monthly compensation based on the need for regular aid and attendance of another person is granted.



_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


